DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 22 February 2021 has been entered.  Claims 8-12, 14-18, and 20 remain pending in the application.  Claims 1-7, 13, and 19 have been withdrawn as being directed to a nonelected species/sub-species.  Applicant’s amendment have overcome the 112(b) rejection of claim 16 previously set forth in the Non Final Rejection mailed 22 September 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 both recite the limitation "the aerial beam" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-12 and 14 are rejected for depending from indefinite claim 8; and claims 16-18 and 20 are rejected for depending from indefinite claim 15.  
claims 10 and 17, the phrase “substantially rigid” is a relative phrase which renders the claim indefinite.  The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold rigidity in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”, or ”non-flexible”, on the opposite side of said threshold), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 8-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Panneton et al. (US 6,302,332).
Regarding claim 8, Panneton teaches an inflatable beam system (4, see fig. 1) comprising an inflatable beam (37) configured to be coupled to an aerial vehicle (fig. 2 - “A”, which is a vehicle that 
Regarding claim 9, Panneton teaches the inflatable beam system of claim 8, and further comprising a control system (21) configured to control the distribution of the fluid toward the target surface (col.7, ln. 63-65).
Regarding claim 10, Panneton teaches the inflatable beam system of claim 8, and wherein the inflatable beam is configured to be substantially rigid upon inflation (figs. 1, 2).
Regarding claim 11, Panneton teaches the inflatable beam system of claim 8, and further comprising a control system (30/39) configured to deflate the inflatable beam (col. 7, ln. 52-53 - when impeller is off the beam will deflate due to the openings 39).
Regarding claim 12, Panneton teaches the inflatable beam system of claim 8, and further comprising a coupling structure (15) coupled to the inflatable beam (fig. 5), the coupling structure including a moveable joint (33b); and the moveable joint configured to position the inflatable beam (col. 7, ln. 24-27; fig. 4).
Regarding claim 14, Panneton teaches the inflatable beam system of claim 8, and further comprising a first coupling structure (33a) and a second coupling structure (33b); the inflatable beam having a first end and a second end (fig. 1); and the first end of the inflatable beam connected to the first coupling structure and the second end of the aerial beam coupled to the second coupling structure (fig. 1).
Regarding claim 15, Panneton teaches inflatable beam system (4, see fig. 1) comprising an inflatable beam (37) configured to be coupled to an aerial vehicle (fig. 2 - “A”, which is a vehicle that 
Regarding claim 16, Panneton teaches the inflatable beam system of claim 15, and further comprising a control system (21) configured to control the distribution of a fluid toward the target surface (col.7, ln. 63-65).
Regarding claim 17, Panneton teaches the inflatable beam system of claim 15, and wherein the inflatable beam is configured to be substantially rigid upon inflation (figs. 1, 2).
Regarding claim 18, Panneton teaches the inflatable beam system of claim 15, and further comprising a control system (30/39) configured to deflate the inflatable beam (col. 7, ln. 52-53 - when impeller is off the beam will deflate due to the openings 39).
Regarding claim 20, Panneton teaches the inflatable beam system of claim 15, and further comprising a first coupling structure (33a) and a second coupling structure (33b); the inflatable beam having a first end and a second end (fig. 1); and the first end of the inflatable beam connected to the first coupling structure and the second end of the aerial beam coupled to the second coupling structure (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 8-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0354624) in view of Jones (US 4,274,589).
Regarding claim 8, Liu discloses a beam system (14, see fig. 2) comprising a beam (14) configured to be coupled to an aerial vehicle (figs. 1, 2) and to a fluid dispenser (44/46/48); the aerial vehicle at least in part configured to support the beam (figs. 1, 2); and the fluid dispenser configured to distribute a fluid toward a target surface (par. 1).  Liu does not disclose that the beam is inflatable. 
Jones teaches an inflatable beam system (10, see fig. 1) comprising an inflatable beam (50, see col. 4, ln. 38-42) configured to be coupled to a vehicle (fig. 1) and to a fluid dispenser (84/86/88); the vehicle at least in part configured to support the inflatable beam (fig. 1); and the fluid dispenser configured to distribute a fluid toward a target surface (fig. 3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the beam system of Liu to further include an inflatable beam, as taught by Jones, since this was known to provide a virtually wind-free volume into which the spray from the fluid dispenser is directed (see Jones, col. 5, ln. 2-4).  
Regarding claim 9, Liu in view of Jones discloses the inflatable beam system of claim 8, and further comprising a control system (120) configured to control the distribution of the fluid toward the target surface (par. 27).
Regarding claim 10, Liu in view of Jones discloses the inflatable beam system of claim 8, and Jones further teaches wherein the inflatable beam is configured to be substantially rigid upon inflation (col. 4, ln. 45-48).
claim 11, Liu in view of Jones discloses the inflatable beam system of claim 8, and Jones further teaches comprising a control system (24/62/64) configured to deflate the inflatable beam (col. 4, ln. 39-41; fig. 3) - when fan 24 is off the beam will deflate due to the openings 62/64).
Regarding claim 12, Liu in view of Jones discloses the inflatable beam system of claim 8, and further comprising a coupling structure (52A/52B) coupled to the inflatable beam (fig. 5), the coupling structure including a moveable joint (106A/106B/112); and the moveable joint configured to position the inflatable beam (par. 26).
Regarding claim 14, Liu in view of Jones discloses the inflatable beam system of claim 8, and further comprising a first coupling structure (52A) and a second coupling structure (52B); the inflatable beam having a first end and a second end (fig. 2); and the first end of the inflatable beam connected to the first coupling structure and the second end of the aerial beam coupled to the second coupling structure (fig. 2).
Regarding claim 15, Liu discloses a beam system (14, see fig. 2) comprising a beam (14) configured to be coupled to an aerial vehicle (figs. 1, 2) and to a power dispenser (44/46/48, see par. 1, 3, and 26); the aerial vehicle at least in part configured to support the beam (figs. 1, 2); and the power dispenser configured to distribute power toward a target surface (par. 1, 3, and 26).  Regarding the term “power dispenser” recited in this claim, Applicant’s specification disclose this can be a structure that dispensed liquid fuel (see par. 9); therefore, since nozzles 48 of Liu are for a liquid, they are also “configured to distribute power toward a target surface”.  Liu does not disclose that the beam is inflatable. 
Jones teaches an inflatable beam system (10, see fig. 1) comprising an inflatable beam (50, see col. 4, ln. 38-42) configured to be coupled to a vehicle (fig. 1) and to a power dispenser (84/86/88, see fig. 3); the vehicle at least in part configured to support the inflatable beam (fig. 1); and the power dispenser configured to distribute power toward a target surface (col. 4, ln. 27-31 and 34-35; fig. 3).  Again regarding the term “power dispenser” recited in this claim, Applicant’s specification disclose this can 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the beam system of Liu to further include an inflatable beam, as taught by Jones, since this was known to provide a virtually wind-free volume into which the spray from the fluid dispenser is directed (see Jones, col. 5, ln. 2-4).
Regarding claim 16, Liu in view of Jones discloses the inflatable beam system of claim 15, and further comprising a control system (120) configured to control the distribution of a fluid toward the target surface (par. 27).
Regarding claim 17, Liu in view of Jones discloses the inflatable beam system of claim 15, and Jones further teaches wherein the inflatable beam is configured to be substantially rigid upon inflation (col. 4, ln. 45-48).
Regarding claim 18, Liu in view of Jones discloses the inflatable beam system of claim 15, and Jones further teaches comprising a control system (24/62/64) configured to deflate the inflatable beam (col. 4, ln. 39-41; fig. 3) - when fan 24 is off the beam will deflate due to the openings 62/64).
Regarding claim 20, Liu in view of Jones discloses the inflatable beam system of claim 15, and further comprising a first coupling structure (52A) and a second coupling structure (52B); the inflatable beam having a first end and a second end (fig. 2); and the first end of the inflatable beam connected to the first coupling structure and the second end of the aerial beam coupled to the second coupling structure (fig. 2).
Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.

Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretation of Panneton being used in the current rejection.  Panneton is interpreted to teach each and every limitation of amended claim 1, as explained in the rejection above.  In particular regarding the limitation to “an aerial vehicle”, it is noted that the claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  And, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP 2111.01(I).  The plain and ordinary meaning of the term “aerial” is interpreted to be “reaching high into the air”, as defined by the American Heritage Dictionary.  Since the vehicle of Panneton reaches above trees, it is interpreted to meet this requirement and to be “aerial”.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.